Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,965,673 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant’s arguments, see pages 9 and 10 of Remarks, filed 8/23/2022, with respect to claims 15 and 26 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 15, 26, and their respective dependent claims has been withdrawn. 

Allowable Subject Matter
Claims 15-17, 19, 20, 23-30, and 33-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being “Manry” (US 2014/0012908), “Ellingson” (US 9448980), and “Rosenberg” (US 2009/0228702). Manry discloses a system that provides verification of an association between a user’s social network account and a verified social network account of an organization, where the association represents a relationship between the user and the organization, and based on verification of the association, enabling access for the account of the user to features offered by a social network account of another organization. Ellingson discloses a system of verifying an entity’s ownership of an organization and displaying an organizational badge on a website that confirms ownership. Rosenberg discloses a system that verifies a web site via a trusted third party in order to determine whether a domain of the web site has been registered and displaying registration data for the domain as a confirmed identity.
The prior art, when considered individually or in combination, does not disclose  a method, system and computer-readable medium that carry out the functions detailed by respective claims 15, 26, and 36, and thus claims 15, 26, and 36 are considered allowable. The dependent claims which further limit claims 15, 26, and 36 are also deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491